Citation Nr: 1530306	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  08-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in February 2010.  A transcript of the hearing is of record.  The case was most recently before the Board in August 2014 when it was remanded for further evidentiary development.

The issues of service connection for a back condition, headaches, a sinus condition, a bilateral foot disorder, and depression were raised by the record in an August 2007 statement.  Although these issues were previously referred in the Board's May 2010 decision, they have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the Board's August 2014 remand referred the issue of service connection for tinnitus as being raised by January 2012 and May 2012 VA medical opinions.  This issue also has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during his military service, did not manifest to a compensable level within one year of his discharge from service, and is not otherwise related to an event or injury in service.

2.  The Veteran's hypertension is not caused or aggravated by any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Adequate notice was provided in July 2007 and January 2011 correspondence, followed by readjudication of the claim in May 2011, February 2012, November 2012, and November 2014 supplemental statements of the case (SSOCs).  

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran also presented testimony at a Board hearing before the undersigned in February 2010 and the transcript of that hearing has been considered.  The Veteran has not identified any evidence that remains outstanding.  

Pursuant to directives from the Board's prior remands, the AOJ sent the Veteran a notification letter regarding what was required to substantiate his secondary service connection claim in January 2011.  The AOJ secured the Veteran's VA treatment records from December 2001 to December 2012 and records from the Social Security Administration.  The AOJ also obtained a VA examination in July 2012 and an addendum opinion in October 2014.  The July 2012 VA examiner completed all necessary testing, examined the Veteran, reviewed his claims file, and provided the information requested by the May 2012 remand, while the October 2014 addendum opinion provider reviewed the Veteran's claims file and responded to the question posed by the Board's August 2014 remand.  Therefore, the VA examination and addendum opinion are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appeal was most recently readjudicated by a November 2014 SSOC.  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria and Analysis

The Veteran seeks service connection for hypertension based on direct and secondary theories of entitlement.  The Board will address these theories of entitlement in turn.

Direct Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and cardiovascular renal disease, including hypertension, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

There is substantial medical evidence demonstrating that the Veteran has a current disability of hypertension.  VA treatment records throughout the appeal period reflect diagnoses of and treatment for hypertension, to include a December 2010 record and the report of a July 2012 examination.  Therefore, the first element of service connection is met.

The Veteran's service treatment records (STRs) also indicate the Veteran was concerned about his blood pressure during service and that he had some slightly elevated blood pressure readings.  Specifically, a May 1966 STR reflects that his blood pressure was 132/88 and a notation of "high blood" was made.  In an October 1966 dental service questionnaire, the Veteran reported having heart trouble or abnormal blood pressure.  A March 1967 STR shows the Veteran complained of a history of high blood pressure; he was referred to the medical clinic.  A subsequent March 1967 emergency room record reflects the Veteran provided a history of frontal headache and elevated blood pressure.  At that time, his blood pressure was 128/80 and the impression was that he had a sinus headache.  This evidence establishes the Veteran experienced relevant in-service events and the second element of service connection is met.

What remains to be established is whether there is an etiological relationship between the Veteran's service and current hypertension.  When evaluating the evidence of record on this question, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must consider and weigh all evidence, keeping in mind that the benefit of the doubt in resolving such issues shall be given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

On October 2010 VA examination, the Veteran reported that his hypertension began in 1979, when he went to see his regular doctor for a check up and was told to stay off of salt.  The Veteran stated that he was never placed on medication until he began receiving care at the VA in 2002.  The VA examiner indicated that he reviewed the Veteran's claims file and that service records reflected normal blood pressure readings in 1966 and June 1967.  He indicated that the Veteran did not seek out or receive care for elevated blood pressure until 1979, by his report, and did not require medication until 2002.  He noted that since that time, the Veteran's blood pressure had been easily regulated with a single mild medication.  He stated that there was no evidence the Veteran had end organ damage, such as kidney, eye or heart disease, nor had he had a stroke or transient ischemic attack, which would all be expected events if someone had untreated hypertension since the late 1960s.  Ultimately, the examiner concluded that hypertension was not caused by or a result of the Veteran's service.  
In its May 2012 remand, the Board found that the October 2010 opinion did not adequately address in-service notations regarding elevated blood pressure and noted histories of abnormal blood pressure.  As a result, the Board specifically remanded to have an examiner consider pertinent in-service notations and asked that the examiner provide an opinion as to whether it was at least as likely as not that hypertension was related to any incident of the Veteran's service.  In July 2012, the October 2010 VA examiner again examined the Veteran and provided an additional opinion.  At that time, the Veteran reported that he was diagnosed with hypertension in 2002 at VA when he came in for headaches and various other complaints.  It was discovered that he had elevated blood pressure and he was placed on medication.  The examiner noted that he reviewed the Veteran's claims file and his opinion reflects a discussion of pertinent STRs.  One record the examiner discussed was a March 1967 STR in which the examiner indicated the Veteran was seen because he "thought" he had high blood pressure since he had a headache.  The examiner noted that the blood pressure reading taken at that time was normal.  The examiner also noted his interpretation that a May 1966 blood pressure reading the Board's remand had referred to as elevated was actually a normal blood pressure reading and that it would not define anyone as having hypertension.  He also noted that other blood pressure readings taken during service were consistently normal and that the Veteran was never diagnosed with or treated for hypertension during service.  He thus concluded, after interviewing and examining the Veteran and reviewing his claims file and all pertinent records, that the Veteran's "hypertension is less likely as not (less than 50% probability) incurred in or caused by in-service injury, event or illness."  

Although the October 2010 and July 2012 VA opinions have some inadequacies when considered separately, the Board places substantial weight of probative value on them collectively.  As noted, the same examiner completed both opinions and while his October 2010 opinion did not adequately address what occurred in service, he did sufficiently discuss this aspect of the claim in his July 2012 opinion.  This discussion provided an adequate rationale for the conclusion that it was less likely as not that hypertension was incurred in or caused by the Veteran's service.  The examiner's opinion in October 2010 thoroughly discussed the Veteran's post-service treatment history for hypertension, including the lack of any complications of hypertension and the fact that his hypertension had been controlled by a mild medication regimen.  Based on these factors he concluded that the Veteran had not had uncontrolled hypertension since service and that hypertension was not caused by or related to the Veteran's service.  Thus, when considering the October 2010 and July 2012 VA opinions together, the Board places substantial weight of probative value on them. 

The only evidence contrary to the VA opinions is allegations made by the Veteran and his representative that his hypertension is related to his service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of the common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  

The evidence of record also fails to establish that the Veteran had hypertension to a compensable level within one year of his separation from service or that he experienced continuity of symptomatology of hypertension since service.  38 C.F.R. §§ 3.303(b), 3.309(a).  

The Veteran has provided varying accounts regarding the time of onset of hypertension throughout the appeal.    

A May 1998 record from Dr. M.J.L., which was obtained from the Social Security Administration, reflects that the Veteran did not have a history of hypertension and that a blood pressure reading taken during treatment was 108/70.  

In December 2001 and January 2002, the Veteran reported to the VA emergency room with elevated blood pressure readings of 178/88 and 162/98, respectively.  The January 2002 record reflects the Veteran reported he did not have a history of high blood pressure.  A February 2002 VA treatment record reflects that he had a past medical history and diagnosis of hypertension, but that he was not currently taking any medications.  He was subsequently prescribed medication to help control his blood pressure. 

At the February 2010 hearing, the Veteran testified that he was given medication for his high blood pressure during service and that he had taken medication ever since service.  Board Hearing Tr. at 11.  

As noted above, on October 2010 VA examination, the Veteran indicated hypertension began in 1979, while on July 2012 VA examination he reported he was first diagnosed and treated for hypertension in 2002.

During a December 2010 VA examination for diabetes, the Veteran reported the onset of his hypertension was in 1975.  

The only indication that the Veteran's hypertension began within one year of his service is his testimony at the February 2010 hearing.  However, the Board finds this testimony not to be credible as it is not supported by the other evidence of record, including multiple other statements made by the Veteran during the appeal.  As explained above, the Veteran's STRs do not reflect that he was diagnosed with hypertension or that he was given any medication to treat high blood pressure during service.  Thus, a preponderance of the evidence is against a finding that the Veteran had hypertension to a compensable level within one year of his service discharge, and he is not entitled to service connection for hypertension on a presumptive basis as a chronic disease.  

Additionally, the evidence described above does not clearly reflect a continuity of symptomatology of hypertension after service, as it does not provide any consistent evidence regarding the time of onset.  The record clearly shows hypertension was diagnosed and treated beginning in 2002; however, whether it began before that date has not been adequately established as a result of the medical evidence and the Veteran's conflicting reports regarding the date of onset.  Even resolving the benefit of the doubt in the Veteran's favor and finding that hypertension began during the 1970s, as he reported on October and December 2010 VA examinations, the October 2010 VA examiner considered a 1970s date of onset in his opinion, but still concluded that hypertension was not related to the Veteran's service.    

There is no other evidence in the record indicating a relationship between the Veteran's service and hypertension.  Hence, a preponderance of the evidence is against this theory of entitlement.  

Secondary Service Connection 

The Veteran also contends that his hypertension is secondary to his service-connected PTSD.  Although the Veteran has specifically claimed that his hypertension is related to his PTSD, the record reflects the Veteran is also service-connected for diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  There is no indication in the record that hypertension is caused or aggravated by peripheral neuropathy; therefore, the Board will not further discuss that disability in its secondary service connection analysis.  The Board will, however, address whether hypertension is caused or aggravated by service-connected diabetes as there is evidence of record addressing that question.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The regulation governing secondary service connection claims, 38 C.F.R. § 3.310, was amended, effective October 10, 2006, during the pendency of this appeal.  See Claims Based on Aggravation of a Nonservice-Connected Disability, 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

Generally, when the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies.  See Kuzma v. Principi, 341 F.3d 1327, 1329 (Fed. Cir. 2003), see also VAOPGCPREC 7-2003 (Nov. 19, 2003).  The Veteran's claim for secondary service connection was received in September 2006, prior to the effective date of the regulation change.  Since the version of 38 C.F.R. § 3.310 in effect at the time the Veteran filed his claim is more favorable, as it did not require the rating activity to determine the baseline level of severity of the disability, the Board will apply the version of the regulation in effect prior to the October 2006 amendments. 

As explained in the analysis regarding direct service connection, the evidence clearly shows the Veteran has a current diagnosis of hypertension.  Additionally, a May 2010 rating decision granted service connection for diabetes, while a May 2011 rating decision granted service connection for PTSD.  Hence, the first two elements of the claim for secondary service connection have been established.  

The key inquiry in this case is whether these service-connected disabilities caused or aggravated the Veteran's hypertension.  

	Diabetes

On December 2009 VA examination for diabetes, the examiner noted the Veteran's history that hypertension was diagnosed in February 2002 and that the first medical notation of diabetes was in September 2003, although the Veteran reported he had diabetes prior to that time.  She noted that it was difficult to say whether the Veteran had diabetes or reactive hypoglycemia because of mostly normal blood glucose test results from February 2002 to November 2009.  She concluded that hypertension was not a complication of diabetes and was not worsened by diabetes.  She provided a rationale that hypertension was diagnosed and treated prior to diabetes and that the Veteran did not have diabetic nephropathy. 

On October 2010 VA examination, the examiner concluded that hypertension was not a complication of diabetes as hypertension predated the diagnosis of diabetes by many years.  

On December 2010 VA examination for diabetes, the examiner concluded the Veteran's hypertension was not a complication of diabetes and was not worsened by diabetes.  He provided a rationale that hypertension existed prior to the diagnosis of diabetes and that there was no evidence of nephritis.  

All of these opinions are against a finding that hypertension was caused or aggravated by service-connected diabetes and there is no evidence in support of such a theory of entitlement.  Notably, even the Veteran has not alleged that hypertension is related to service-connected diabetes.  Therefore, a preponderance of the evidence is against this theory of entitlement.  

	PTSD

On October 2010 VA examination, the examiner provided a diagnosis of essential hypertension and indicated that there was no evidence of secondary causes.  He explained that there was no evidence in the medical literature indicating a causal association between a psychiatric disorder and hypertension or causing a permanent aggravation of chronic essential hypertension.  He noted that stress may elevate blood pressure on a temporary basis and stated that "'[s]tress', which itself is not well defined, may exacerbate essential hypertension, which itself is hypertension whose etiology is felt to be not as of yet defined to a specific cause but is not related to the known secondary causes of hypertension."  The examiner noted that the Veteran's hypertension was extremely mild, requiring only a low dose of a single medication to control and that there was no evidence of end organ damage.  He noted that there was no evidence submitted by the Veteran that his hypertension was aggravated at all by any condition or event.  He concluded that hypertension was not caused by or a result of a psychiatric disorder.

On July 2012 VA examination, the October 2010 VA examiner concluded that the Veteran's hypertension was not aggravated by his service-connected PTSD.  He noted that although PTSD and hypertension are associated conditions, his search of the medical literature failed to find any causation between the two conditions.  He also noted that the Veteran's hypertension was easily controlled on a single medication without any complications, which suggested that hypertension was not progressing.  

In an October 2014 VA addendum opinion, a VA clinician reviewed the Veteran's claims file and concluded that it was less likely than not that hypertension was due to or a result of the Veteran's service-connected PTSD.  He noted that recorded blood pressure readings in the claims file revealed significant elevations of blood pressure in December 2001 and diagnosis in 2002.  He found that commensurate with these elevations, there was no clinical presentation of poorly controlled PTSD.  He explained that the Veteran's blood pressure readings dramatically improved in the later part of 2002, likely from prescribed treatment, and stayed well controlled until spikes in blood pressure occurred later in 2008, related to an emergency room visit, and 2009, related to a pain clinic visit.  He also noted that assessment of the Veteran's blood pressure from 2010 to the present revealed generally well controlled blood pressure and that the Veteran was taking medication to control his blood pressure.  The clinician further explained that review of the Veteran's mental health related hospitalizations had revealed no associated rise in blood pressure and no rise related to his service-connected PTSD.  The clinician noted that he considered the Veteran's hypertension to be "essential hypertension," as it was diagnosed in 2002, with no etiological relationship to his service-connected PTSD.

The Board places substantial weight on these probative opinions on a collective basis.  When considered together, they address the pertinent questions at hand, that is, whether service-connected PTSD caused or aggravated hypertension.  These opinions together describe the disability in sufficient detail and thoroughly explain the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issues.  See Stefl, 21 Vet. App. at 123.  Further, the reports reflect that pertinent evidence, including medical records, medical literature, and the Veteran's history, was considered in reaching the medical conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In February 2015 argument, the Veteran's representative pointed to the October 2010 and July 2012 VA examiner's statements that PTSD and hypertension were associated conditions and that the Veteran's hypertension was easily controlled by medication as evidence that the Veteran's hypertension was not from a metabolic syndrome as such would require different types of medications.  Although the VA examiner indicated the conditions were associated, he also stated that stress may cause only a "temporary" increase in blood pressure, but concluded that the Veteran's psychiatric disorder had not caused a permanent aggravation of the condition.  For VA purposes, in order for a condition to be service-connected on a secondary basis based on aggravation, the service-connected disability must cause a permanent, not a temporary, worsening of the nonservice-connected disability.  See Allen, 7 Vet. App. at 448.  Additionally, the Board places greater weight of probative value on the VA examiners conclusions regarding the nature of the Veteran's hypertension and its etiology, rather than on the Veteran's and his representative's statements.  Although as lay persons they are competent to provide opinions on some medical issues, Kahana, 24 Vet. App. at 428, the question of what type of hypertension the Veteran has and whether it is caused or aggravated by his service-connected PTSD falls outside the realm of the common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  

At the February 2010 Board hearing, the Veteran's representative cited to the Cecil Textbook of Medicine, noting that it indicated that psychiatric factors, such as anger, anxiety, depression, hostility, type A behavior, and various measures of social support had been associated with the incurrence and recurrence of cardiovascular disease.  This textual evidence generally discusses a relationship between psychiatric symptoms and cardiovascular disease, not a relationship with hypertension in particular.  Therefore, it is too general and inconclusive on its own to establish causality between the Veteran's hypertension and PTSD.  See Sacks v. West, 11 Vet. App. 314, 316 (1998).  The Board recognizes that the VA opinions did not specifically discuss this evidence.  However, the Board has no reason to believe the clinicians did not consider this medical literature since the opinions indicated that medical literature was reviewed and findings were made based on such review.  See Roberson v. Shinseki, 22 Vet. App. 358, 365 (2009).  Hence, the Board places more weight of probative value on the VA opinions than on the medical treatise evidence cited by the Veteran's representative at the February 2010 hearing.  See Sacks, 11 Vet. App. at 316.

The Board concludes that a preponderance of the evidence is against a finding that hypertension was caused or aggravated by service-connected PTSD.  

In summary, the claim of service connection for hypertension is denied based on consideration of direct, presumptive, and secondary service connection theories of entitlement.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


